The Chancellor.
The form of the exceptions which have been taken to the answer in this case is very objectionable, and if they had been referred for impertinence, the greater part of each exception would probably have been rejected, on that ground. The complainant should state clearly and distinctly those charges in his bill which are not sufficiently answered, and leave the arguments in favor of the exceptions for an oral discussion, before the master, on the reference. I believe, however, there is sufficient substance in the exceptions to raise the questions which have been discussed here, and before the vice chancellor.
The defendant’s counsel is under an entire mistake in supposing this is one of those cases in which he is excused from either admitting or denying the charges in the bill. Every fact to which these exceptions relate is charged as having been done by the defendant, or when he was present and transacting the business in person. It is not for the court to say it is impossible he should have no recollection of having from time to time for a series of years taken usury from this complainant, at the rate of twenty-five, or fourteen per cent, or at some other rate. He is at least bound to admit or deny the facts charged according to the best of his knowledge and belief. If he denies it in this manner, as it appears there are two witnesses in existence who could be received to testify on an indictment to the truth of the facts charged in the bill, it would be for a jury of his country to determine whether they were satisfied he had no recollection or belief that he ever exacted usury in these transactions. As the answer now *116stands, it probably may be true that the particular details of this transaction had passed from his recollection, until he saw them stated with such minuteness, and sworn to by the complainants in the several bills which have been filed against him. But the manner of answering here does not negative the idea that the bill has refreshed his recollection on this subject so that he is now able to form a pretty accurate belief as to the actual state of the facts which transpired some years since.
The counsel who advised this answer has undoubtedly confounded the exception in Lord Clarendon’s order with the decision of this court in Morris v. Parker, (3 John. Ch. Rep. 297.) The first relates to facts charged in the bill as being the acts of the defendant, or as having been within his own personal knowledge ; the last, as to facts which the defendant never knew or heard of, except as they were stated to him from the complainant’s bill. In the last case, if he swears he has no knowledge or information as to those facts, except from what is stated in the bill, he is not bound to admit or deny them, or to express any belief, one way or the other. But in the first case he is bound to admit or deny the fact charged, either positively or according to his belief'; whether that fact occurred within seven years or at a greater distance of time. By Lord Clarendon’s order, if it was charged to have occurred within seven years, the defendant was bound to answer positively, unless the transaction was of such a nature that it. might reasonably be presumed to have passed from his recollection ; in which case it was put upon the footing of facts charged as his own acts, &c. but which had occurred more than seven years previous. In such cases the defendant was permitted to admit or deny the facts on his belief only, without swearing positively whether it was so or not. (Hall v. Wood, 1 Paige’s Ch. Rep. 406.) This objection applies to all the matters complained of, in the exceptions, as insufficiently answered. Many parts of the answer are also objectionable, as being argumentative ; or as being a literal answer to the charge, and containing a negative pregnant. (Lube’s Eq. Pl. 364.)
The order of the vice chancellor must be affirmed with costs; and the defendant must pay the costs on this appeal, and the *117costs awarded in the court below. He must put in his further answer within forty days after service of the order of affirmance, or the complainant’s bill is to be taken as confessed against him. And the proceedings are to be remitted to the vice chancellor of the sixth circuit.